By the Court, Crockett, J.:
This is an appeal by the plaintiff, on the judgment roll alone, from a judgment for the defendant. The action is to set aside a judgment obtained by the defendant against the plaintiff, on the ground that one Bristol, on whom the.summons in that action was served, as President of the corporation, was not, when served, the President, or indeed an officer of said corporation; that the corporation or its officers had no knowledge of the pendency of the action until long after the judgment by default was entered, and that it has a meritorious defense.
It appears from the findings that Bristol was duly elected the President of the corporation soon after its organization, and presided at several meetings of the Board of Trustees; that he subsequently ceased to .reside in the county in which the corporation had its principal place of business,- and after *619he left the county, at a meeting of the Board one Patrick was elected President pro tern, for that meeting; but Bristol never resigned his. office, and was never removed, nor was his office declared vacant; that Bristol thereafter took no part in the management of the affairs of the corporation, and Patrick was regarded by the stockholders as the President; but no permanent President was ever chosen in place of Bristol.
Upon these facts, I think 'the Court below properly held the service upon Bristol as President to be valid and sufficient to give the Court jurisdiction over the corporation. Service upon Patrick as President de facto might, and probably would have been, good; but. Bristol was President de jure, and I think the service upon him was clearly valid.
Judgment affirmed.